ACCEPTED
                                                                                    03-16-00855-CV
                                                                                          14452482
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                             12/27/2016 12:08:10 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK




                                                                    FILED IN
                            NO. 03-16-00855-CV               3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                         IN THE COURT OF APPEALS            12/27/2016 12:08:10 PM
                                                               JEFFREY D. KYLE
                                                                     Clerk
                           3RD JUDICIAL DISTRICT

                               AUSTIN, TEXAS

                           ___________________


               In re Mark Peltier and Jonna Peltier, Appellants

                           ___________________


              MOTION FOR WITHDRAWAL OF COUNSEL




JAMIE GRAHAM & ASSOCIATES, PLLC
Jamie L. Graham
State Bar No. 24027335
Audrey E. Manriquez
State Bar No. 24029704
Tower Life Building
310 S. St. Mary's St., Suite 2500
San Antonio, Texas 78205
Tel: (210) 308-6448
Fax: (210) 308-5669
E-mail: jamie@jamiegrahamlaw.com
Attorneys for Appellants
TO THE HONORABLE COURT OF APPEALS:

       1.      This Motion for Withdrawal of Counsel is brought by Jamie L. Graham

and Audrey E. Manriquez of JAMIE GRAHAM & ASSOCIATES, PLLC, who are

attorney of record for Jonna Peltier and James Mark Peltier. Jamie L. Graham and

Audrey E. Manriquez of JAMIE GRAHAM & ASSOCIATES, PLLC request the Court to

grant them permission to withdraw as attorney for Jonna Peltier and James Mark

Peltier in this case.

       2.      Good cause exists for withdrawal of Jamie L. Graham and Audrey E.

Manriquez of JAMIE GRAHAM & ASSOCIATES, PLLC as counsel, in that they are

unable to effectively communicate with Jonna Peltier and James Mark Peltier in a

manner consistent with good attorney-client relations.

       3.      A copy of this motion has been delivered to Jonna Peltier and James

Mark Peltier, who are hereby notified in writing of their right to object to this motion.

Jonna Peltier and James Mark Peltier have not consented to the motion.

       4.      The last known address of Jonna Peltier and James Mark Peltier is 1621

Mikula Place, New Braunfels, Texas, 78130, and the last known phone number of

Jonna Peltier and James Mark Peltier is (830) 822-4066.

       5.      The pending settings and deadlines in this case are as follows:

            1) Fees Due in 3rd Court of Appeals- December 27, 2016


Motion for Withdrawal of Counsel: Peltier                                         Page 2
            2) Docketing Statement Due in the 3rd Court of Appeals- December 27,

               2016

            3) Clerk’s Record Due in the 3rd Court of Appeals- February 7, 2017

            4) Court reporter’s Record Due in the 3rd Court of Appeals- February 7,

               2017

            5) (Trial Court) Hearing on Motion for Enforcement in the Comal County

               Courthouse Annex, 150 N. Seguin Street, New Braunfels, Texas on

               December 30, 2016 at 9:00 a.m.

       6.      The following hearings have been held in this case and have been

recorded by the court reporters set forth below:


     Type of          Date of       Transcript     Transcript    Court Reporter’s
     Hearing          Hearing       Requested?     Received?     Name, Address,
                                                                    Tel. No.

 Motion to      07/10/2015 Yes                     Yes          Dana Dance, 105 N.
 Modify                                                         Seguin, Suite 301,
 Temporary                                                      New Braunfels,
 Orders                                                         Texas 78130
 Motion for     09/15/2016 No                      No           Dana Dance, 105 N.
 Enforcement of                                                 Seguin, Suite 301,
 Possession or                                                  New Braunfels,
 Access                                                         Texas 78130
 Order of       12/09/2016 Yes                     No           Dana Dance, 105 N.
 Enforcement by                                                 Seguin, Suite 301,
 Contempt                                                       New Braunfels,
                                                                Texas 78130


Motion for Withdrawal of Counsel: Peltier                                    Page 3
       7.     On entry of an order granting this motion and discharging Movants as

attorney of record for Jonna Peltier and James Mark Peltier, Movants will provide

Jonna Peltier and James Mark Peltier with the originals of all of Jonna Peltier and

James Mark Peltier’s discovery responses and documents Jonna Peltier and James

Mark Peltier have produced in response to discovery requests.

                                     Notice to Client

       You are hereby notified that this Motion for Withdrawal of Counsel has been

filed in the 3rd Court of Appeals. You do not have to agree to this motion. If you

wish to contest the withdrawal of Jamie L. Graham and Audrey E. Manriquez of

JAMIE GRAHAM & ASSOCIATES, PLLC as your attorney, you have a right to object.

If you do not oppose Jamie L. Graham and Audrey E. Manriquez of JAMIE GRAHAM

& ASSOCIATES, PLLC’S withdrawal as your attorney, you may notify Jamie L.

Graham and Audrey E. Manriquez of JAMIE GRAHAM & ASSOCIATES, PLLC in

writing of your consent to this motion.




Motion for Withdrawal of Counsel: Peltier                                   Page 4
                                            Prayer

       Jamie L. Graham and Audrey E. Manriquez of JAMIE GRAHAM & ASSOCIATES,

PLLC pray that the Court enter an order discharging them as attorney of record for

Jonna Peltier and James Mark Peltier.


                                            Respectfully Submitted,

                                            JAMIE GRAHAM & ASSOCIATES, PLLC
                                            Tower Life Building
                                            310 S. St. Mary’s St., Suite 2500
                                            San Antonio, Texas 78205
                                            Tel. (210) 308-6448
                                            Fax (210) 308-5669


                                            By:/s/ Jamie L. Graham
                                              Jamie L. Graham
                                              State Bar No. 24027335
                                              Audrey E. Manriquez
                                              State Bar No. 24029704
                                              Attorney for Respondents
                                              jamie@jamiegrahamlaw.com




Motion for Withdrawal of Counsel: Peltier                                       Page 5
                                  Certificate of Service

       I certify that a true copy of this Motion for Withdrawal of Counsel was served

in accordance with Rule 9.5 and Rule 6.5 of the Texas Rules of Appellate Procedure

on each party or that party's lead counsel as follows:

Via Facsimile @ 830-626-1414
The Bettersworth Law Firm
110 W. Faust Street
New Braunfels, Texas 78130
Tel: 830-606-0404
Fax: 830-626-1414

Via First Class and Certified Mail
Jonna Peltier and James Mark Peltier
1621 Mikula Place
New Braunfels, Texas, 78130

                                                /s/ Jamie L. Graham
                                                Jamie L. Graham
                                                Audrey E. Manriquez




Motion for Withdrawal of Counsel: Peltier                                     Page 6